

117 HR 1675 IH: Transit Revitalization And Infrastructure Needs Act
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1675IN THE HOUSE OF REPRESENTATIVESMarch 9, 2021Mr. Curtis (for himself, Mr. Malinowski, Ms. Porter, and Mr. Moore of Utah) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, with respect to fixed guideway capital investment grants, and for other purposes.1.Short titleThis Act may be cited as the Transit Revitalization And Infrastructure Needs Act or the TRAIN Act. 2.Fixed guideway capital investment grantsSection 5309 of title 49, United States Code, is amended—(1)in subsection (a)(2)—(A)by striking corridor-based before capital investment; and(B)by striking of a corridor before by not less than;(2)in subsection (b)(2)—(A)by striking system platforms and inserting station platforms;(B)by striking corridor improvements increasing and inserting increasing service frequency and;(C)by inserting increasing capacity of existing stations, after infill stations; (D)by striking guideway system corridor and inserting guideway system, corridor, or station;(E)by inserting or to replace temporary measures (including the use of used rail equipment) which have been used to expand system capacity. after 10 percent; and(F)by striking , or acquisition of rolling stock;(3)in subsection (e)(2)—(A)in subparagraph (A)—(i)by amending clause (iii) to read as follows:(iii)will increase capacity of an existing fixed guideway system, corridor, or station at least 10 percent or replace temporary measures; ; and(ii)in clause (iv)—(I)by inserting the project’s use of clean and renewable electric energy, after environmental benefits,; and (II)by inserting or measures to increase the environmental sustainability after cost per rider;(B)in subparagraph (B)—(i)by amending clause (ii) to read as follows:(ii)whether existing fixed guideway transit vehicles or stations are at or over capacity, or are projected to be at or over capacity within the next 10 years or replace temporary measures (including the use of used rail equipment) which have been used to expand system capacity;; and (ii)in clause (iii) by inserting overcome barriers to service increases or after the project will. 